Case 1:19-cv-02607 Document 4-6 Filed 09/03/19 Page 1 of 3




           EXHIBIT 1-D
                     Case 1:19-cv-02607 Document 4-6 Filed 09/03/19 Page 2 of 3


  From:    Jacobsmeyer, Paul J CIV WHS ESD (USA) paul.j.jacobsmeyer.civ@mail.mil
Subject:   Update, 19-SB-0052
   Date:   July 3, 2019 at 3:16 PM
     To:   Guy Snodgrass gsnodgrass@defenseanalytics.org
    Cc:    McHale, Kelly A CIV WHS ESD (US) kelly.a.mchale.civ@mail.mil



       Guy-

       We have the JS response to your re-written chapters. The JS pointed out is that it is virtually impossible to delink these
       specific Presidential visits to the Pentagon from their implementation in the Tank, because contemporary articles-all easily
       searchable and found on the internet-specifically mention that the July and January meetings took place in the Tank.

       20 July 2017, Mtg:

           https://www.stripes.com/news/no-decision-on-more-troops-to-afghanistan-as-trump-meets-with-pentagon-leaders-
       1.478964

       "Trump was joined in the "Tank," the Joint Chiefs of Staff's private conference room, by Defense Secretary Jim Mattis;
       Marine Gen. Joseph Dunford, chairman of the Joint Chiefs of Staff; Air Force Gen. Paul Selva, the vice chairman of the
       Joint Chiefs of Staff; Secretary of State Rex Tillerson; Treasury Secretary Steve Mnuchin, and the Pentagon's newly
       sworn-in Undersecretary of Defense Patrick Shanahan."

              https://www.nbcnews.com/politics/white-house/trump-pentagon-isis-falling-fast-n784841

       "The over two-hour long meeting in a secure room called "The Tank" was expected to cover the "state of the world" in
       broad strokes, a senior administration official told NBC News earlier. Trump was joined by Vice President Mike Pence,
       Treasury Secretary Steven Mnuchin, Secretary of State Rex Tillerson, Defense Secretary James Mattis, and Chairman of
       the Joint Chiefs General Joseph Dunford."

       18 Jan 2018, Mtg:

           https://www.washingtonpost.com/politics/trumps-marching-orders-to-the-pentagon-plan-a-grand-military-
       parade/2018/02/06/9e19ca88-0b55-11e8-8b0d-891602206fb7_story.html?noredirect=on&utm_term=.ea94e73e29cd

           https://www.inquirer.com/philly/news/politics/trumps-marching-orders-to-the-pentagon-plan-a-grand-military-parade-
       20180206.html

       "Trump has long mused publicly and privately about wanting such a parade, but a Jan. 18 meeting between Trump and
       top generals in the Pentagon's tank - a room reserved for top secret discussions - marked a tipping point, according to two
       officials briefed on the planning."


       In sum, the JS judges that deletion of any mention of the Tank does not deflect or delink any of the discussions in
       Chapters 6, 13, and 17 from the JS context in a way that avoids attribution. Accordingly, they do not agree that your re-
       write negates their concerns over the extensive attribution in your 3 chapters. They continue to withhold the majority of
       the material you present in chapters 6, 13 and 17. To boil it down to simplest terms, the prominent quotations of those
       involved in the discussions you provide constitute, in their eyes, explicit attribution in a way that does not fulfill their non-
       attribution policy WRT the Tank. Their position is that the members of the CJCS-and other principles as well--need to
       have absolute confidence that their discussions, to include physical reaction and body language, will not be replicated,
       period. They insist that the explicit attribution, in the form of quotes, be deleted; all instances of CJCS members being
       mentioned as contributing to the discussion(s) be removed; and the discussions summarized in a quote-less narrative
       reflecting current public knowledge about the discussions. They desire that you remove the detailed disclosures, note that
       the meeting occurred, certain subjects were discussed, options provided, and decisions made. They are willing to
       entertain any subsequent rewrites that you offer.

       Still waiting on the Personal Security and Policy review. I'm in Friday if you wish to converse. VR, Paul



       Paul J. Jacobsmeyer
       Defense Office of Pre-Publication
        and Security Review (DOPSR)
       2A534
       703-614-4912
           Case 1:19-cv-02607 Document 4-6 Filed 09/03/19 Page 3 of 3


https://ice.disa.mil/index.cfm?fa=card&sp=139133&s=110&dep=*DoD
